Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161454(51)(52)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  LESLIE J. MURPHY,                                                                                    Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 161454
  v                                                                 COA: 345758
                                                                    Oakland CC: 2017-159571-CB
  SAMUEL M. INMAN, III, JOHN F. SMITH,
  BERNARD M. GOLDSMITH, WILLIAM O.
  GRABE, LAWRENCE DAVID HANSEN,
  ANDREAS MAI, JONATHAN YARON, and
  ENRICO DIGIROLAMO,
             Defendants-Appellees.
  _______________________________________/

         On order of the Chief Justice, the motions of defendants-appellees for immediate
  consideration and to extend the time for filing their answer to the application for leave to
  appeal is GRANTED. The answer will be accepted as timely filed if submitted on or before
  July 22, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 8, 2020

                                                                               Clerk